 Case 2:20-cv-00064-Z-BR Document 47 Filed 06/16/20        Page 1 of 1 PageID 396



               UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT OF TEXAS – AMARILLO DIVISION

MIKE FISHER,                           §
    Plaintiff,                         §
                                       §
v.                                     §                              2:20-CV-64
                                       §
CITY OF AMARILLO, et al.,              §
    Defendants.                        §

        PLAINTIFF’S AMENDED CERTIFICATE OF CONFERENCE

     The undersigned certifies that he conferred with Alex Yarborough, counsel for

Franchisor Defendants, regarding the relief sought in Plaintiff’s Motion for Leave

to Late File Response Nunc Pro Tunc (“Motion”). Mr. Yarborough advised that

Franchisor Defendants did not oppose the Motion or the relief sought therein.

                                Respectfully submitted,

                                NORRED LAW, PLLC
                                /s/ Warren V. Norred
                                Warren V. Norred, Texas Bar No. 24045094;
                                wnorred@norredlaw.com
                                C. Chad Lampe, Texas Bar No. 24045042;
                                chad@norredlaw.com
                                515 E. Border Street; Arlington, Texas 76010
                                Tel. (817) 704-3984; Fax. (817) 524-6686
                                Attorney for Plaintiff

CERTIFICATE OF SERVICE - I certify that the above was served on all parties
seeking service in the instant case via the Court’s e-file system on June 16, 2020.

                          /s/Warren V. Norred



2:20-CV-64 Plaintiff’s Amended Certificate of Conference                      Page 1
